DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 8-11, 13-15, 18-20, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  please delete the recitations of “to be” on line 8 of the claim, so as to correct grammatical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 16-17, 24-25 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Takano et al. (US 2012/0249638 A1).
Regarding claims 1 and 24-25:
	Takano et al. disclose a liquid discharge method of using a liquid discharge head including a drive element (piezoelectric element 45) and a nozzle (nozzle 52) to discharge a liquid from the nozzle by applying a drive pulse (ejection pulse PD) to the drive element (paragraph 50), the method comprising:
	an acquisition step of acquiring a recording condition (paragraphs 55-56); and
	a driving step of applying the drive pulse to the drive element (paragraphs 50, 58),
	wherein the drive pulse includes a first potential (VREF), a second potential (the lower end of potential range A1) different from the first potential (Figs. 6, 13), and a third potential (the higher end of potential range A1) different from the first potential and the second potential (Figs. 6, 13), the second potential being applied after the first potential (Figs. 6, 13), and the third potential being applied after the second potential (Figs. 6, 13), and
	in the driving step, the drive pulse, in which a potential change rate during a change from the second potential to the third potential varies depending on the recording condition acquired in the acquisition step, is applied to the drive element (paragraphs 57-59 & Fig. 13).
Regarding claim 2:
	Takano et al. disclose all the limitations of claim 1, and also that the first potential is a potential between the second potential and the third potential (Figs. 6, 13).
Regarding claim 3:
	Takano et al. disclose all the limitations of claim 1, and also that the second potential is lower than the first potential (Figs. 6, 13), and the third potential is higher than the first potential (Figs. 6, 13).
Regarding claim 5:
	Takano et al. disclose all the limitations of claim 2, and also that, in the driving step, one drive pulse determined among a plurality of drive pulses is applied to the drive element, the drive pulses including at least a first drive pulse (e.g. the drive pulse PD corresponding to Tmp = 4 degrees: paragraphs 57-59 & Figs. 11, 13) and a second drive pulse (e.g. the drive pulse PD corresponding to Tmp = 8 degrees: paragraphs 57-59 & Figs. 11, 13) in which the potential change rate during the change from the second potential to the third potential is smaller than the potential change rate of the first pulse (higher Tmp/S values reduce the potential range A1 and the corresponding potential change rates: paragraphs 57-59 & Fig. 13).
Regarding claim 6:
	Takano et al. disclose all the limitations of claim 5, and also that, in the acquisition step, a discharge characteristic of the liquid from the liquid discharge head is acquired as the recording condition (e.g. characteristic value Cv / temperature Tmp / Correction  Value S: paragraphs 54-56 & Fig. 11).
Regarding claim 16:
	Takano et al. disclose all the limitations of claim 5, and also that the plurality of the drive pulses further includes a third drive pulse (e.g. the drive pulse PD corresponding to a Tmp between 8 and 40 degrees: paragraphs 57-59 & Figs. 11, 13) in which the potential change rate from the second potential to the third potential is smaller than the potential change rate in the second drive pulse (higher Tmp/S values reduce the potential range A1 and the corresponding potential change rates: paragraphs 57-59 & Fig. 13).
Regarding claim 17:
	Takano et al. disclose all the limitations of claim 1, and also that the method comprises a determination step of determining one drive pulse to be applied in the driving step, among a plurality of drive pulses (paragraph 57 & Fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2012/0249638 A1) in view of Usuda (US 2004/0189732 A1).
Regarding claim 7:
	Takano et al. disclose all the limitations of claim 6, and also that, in the driving step, the first drive pulse is applied to the drive element when the discharge characteristic acquired in the acquisition step is a first value (e.g. when Tmp = Figs. 11, 13), and
	the second drive pulse is applied to the drive element when the discharge characteristic acquired in the acquisition step is a second value greater than the first value (Figs. 11, 13).
	Takano et al. do not expressly disclose that the discharge characteristic is a discharge amount, and thus does not disclose acquiring first or second discharge amounts.
	However, Takano et al. do also disclose that ejection characteristics, such as discharge amount, change depending on the temperature/viscosity of the ink (paragraph 4).
	Further, Usuda teaches that changes in temperature/viscosity are positively related to changes in discharge amount, such that decreasing temperatures correspond to decreasing discharge amounts (paragraph 3).
	Because both Takano et al. and Usuda recognize the positive relationship between temperature/viscosity and discharge amounts, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to acquire a discharge amount in place of temperature/viscosity, as Takano et al.’s characteristic value.  Doing so would produce the expected result of acquiring a value that positively reflects the need for drive pulse adjustments.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2012/0249638 A1) in view of Ozawa (US 2015/0015630 A1).
Regarding claim 12:
	Takano et al. disclose all the limitations of claim 5, but does not expressly disclose that a time of the third potential in the second drive pulse is shorter than the time of the third potential in the first drive pulse.	
	However, Ozawa discloses a liquid discharge method in which target discharge characteristics may be obtained (paragraph 56) by, according to reductions in temperature, increasing a potential change rate from a second potential to a third potential (decreasing the width of waveform element p: Fig. 8) and commensurately decreasing a time of the third potential (Fig. 8).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Takano et al.’s method to adjust the time of the third potential, as taught by Ozawa, so as to ensure obtain target discharge characteristics.

Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2012/0249638 A1) in view of Masui (US 2015/0328886 A1).
Regarding claim 18:
	Takano et al. disclose all the limitations of claim 17, but do not expressly disclose a storing step for storing waveform information.
However, Masui discloses storing waveform information (“correction information”) in a storage unit (“storage device provided on the network”) in a state where the waveform information is associated with identification information of the liquid discharge head (paragraph 87), the waveform information indicating a waveform of the one drive pulse determined in the determination step (paragraphs 86-87).  Masui teaches that such a configuration makes it possible to assemble or replace the liquid discharge head in a simple manner.
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Masui’s waveform information storage into Takano et al.’s method, so as to enable simple assembly or replacement of the liquid discharge head.
Regarding claim 22:
	Takano’s modified method comprises all the limitations of claim 21, and Masui also discloses that, in the storing step, a computer outside the storage unit transmits the waveform information associated with the identification information to cause the waveform information to be stored in the storage unit in the state where the waveform information is associated with the identification information (such a computer is inherent to the transmission and storage of drive waveform correction information on the network: paragraph 87).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853